Citation Nr: 0804966	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-28 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition of the appellant as a former 
prisoner of war (POW) for Department of Veterans Affairs (VA) 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Y.J.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran has pre-war service from November 1941 to 
December 1941; was beleaguered from December 1941 to January 
1942; was in no casualty status from January 1942 to August 
1942; was missing from August 1942 to April 1943; was in no 
casualty status from April 1943 to December 1944; had 
recognized guerrilla service from December 1944 to October 
1945; and had regular Philippine Army service from October 
1945 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, wherein the RO determined that 
the veteran had no prisoner of war status.   

The veteran presented testimony at a personal hearing in July 
2007 before the undersigned.


FINDING OF FACT

Status as a former prisoner of war has not been officially 
verified by a United States service department and the 
preponderance of the other evidence of record is against a 
conclusion that the veteran's service included status as a 
POW.  


CONCLUSION OF LAW

The veteran does not meet the legal criteria for recognition 
as a former POW for VA purposes.  38 U.S.C.A. § 101(32) (West 
2002); 38 C.F.R. § 3.1(y) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005 and June 
2005; a rating decision in April 2005; and a statement of the 
case in July 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in November 2006.  

Because it has not been established that the veteran is a POW 
for VA purposes, and since there is no additional and 
pertinent information to dispute the service department 
finding, further development would serve no useful purpose.  
38 C.F.R. § 3.159(d)(1) (2007).  This case hinges upon the 
threshold determination as to whether the veteran has 
recognized service to be considered a POW, and in this regard 
the service department has verified that he does not have the 
requisite service.  No amount of notice from VA can change 
the veteran's status as certified to VA by the service 
department.  The legal outcome is clearly dictated by the 
existing law regardless of any further notice the veteran 
might receive. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In April 2007 the veteran wrote that he had no 
more evidence to submit.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

In October 2004, the veteran submitted a claim for a POW 
related disease for presumption of heart disease. 

Evidence submitted with his claim included several 
affidavits.  One affidavit dated in September 1954, indicated 
that the veteran had been a fellow prisoner in Camp O'Donnel, 
Capas, Tarlac, and they saw each other quite often while in 
that camp.  There was no question about his knowing the 
veteran and his activities because he was a townmate and 
boyhood friend.  The affiant declared categorically under 
oath that the veteran was a POW in Camp O'Donnel, Capas, 
Tarlac because he was with the veteran in the said camp after 
their surrender in Bataan.

Three other affidavits were submitted but none of the 
statements related to the veteran's claimed POW status.

The veteran submitted a certificate of Discharge issued by 
the Philippine Army showing his date of discharge was in 
December 1945.  He submitted copies of two applications for 
Recognition of Rights to Back Pay submitted to the Republic 
of the Philippines, Bureau of the Treasury, one dated in 
April 1950 and the other in November 1953.  No information 
regarding POW status was provided in these applications.  

A copy of a certification dated in September 2002 from the 
General Headquarters of the Philippine Army regarding records 
in the Office of the Adjutant General, shows a Note stating 
that the veteran was a POW from April 15, 1943, to January 5, 
1944.  Another affidavit completed by the veteran in October 
1945 indicates that he was captured by the Japanese on April 
14, 1943, and concentrated at O'Donnel, Tarlac, and released 
on January 5, 1944.   

The veteran completed a Former POW Medical History Form in 
October 2004 and reported that he was a POW from April 15, 
1943, to January 5, 1944.  He was captured in a group and was 
eight months in captivity at Camp O'Donnel, Capas, Tarlac, 
Philippines.  He claimed that he was injured during capture 
and described the injury as a gunshot at the back on April 6.  

In a POW Questionnaire signed in December 2004, the veteran 
stated that they were captured by the Japanese soldiers on 
April 14, 1943, at Badoc, Moros Norte.  The whole Madamba 
unit was captured and brought to Camp O'Donnel, Capas, Tarlac 
where they were concentrated until January 5, 1944.  They 
were released on January 5, 1944, to a guarantor because most 
of them were sick.  He provided the names of three men who 
were captured and interned with him and submitted affidavits 
from them.  The affidavits were duplicates of ones previously 
submitted.  As noted above, one attested the veteran had been 
a POW with him at Camp O'Donnel.  Affidavits submitted by the 
other two did not attest to any knowledge of the veteran's 
POW status.  

At the time of the veteran's original application for VA 
benefits in May 1950 due to an injury suffered in service, he 
stated he had periods of active duty from November 1941 to 
February 1943 and from December 1944 to December 1945.  He 
had inactive duty from March 1943 to December 1944.  

The Service Department certified on September 5, 1950, that 
the veteran's service was verified as follows:  Pre-war 
service from November 1, 1941, to December 7, 1941; 
beleaguered from December 8, 1941, to January 1, 1942; no 
casualty status from January 2, 1942, to August 30, 1942; 
missing from August 31, 1942, to April 14, 1943; no casualty 
status from April 14, 1943, to December 16, 1944; recognized 
guerilla service from December 16, 1944, to October 15, 1945; 
and regular Philippine Army service from October 16, 1945, to 
December 1, 1945.  The service department certification did 
not indicate any POW status for the veteran and noted that 
there was insufficient evidence of POW status from April 15, 
1943, to January 5, 1944.  

An Administrative Decision approved by the Director of the 
Compensation and Pension Service, VA Central Office, in April 
2005 found that the veteran may not be recognized as a former 
POW.  Information regarding the affiant showed that the 
affiant who stated that he had been with the veteran at Camp 
O'Donnell, the Service Department certified that person was a 
POW from April 9, 1942, to September 24, 1942.  His period of 
incarceration, however, does not include the veteran's 
claimed period of incarceration.  The other affiants did not 
attest to knowledge of the veteran having been a POW.  

The veteran submitted a letter from the Philippine National 
Red Cross dated in March 1959 that he was considered 
qualified for Japanese compensation provided for all members 
of the Armed Forces of the Philippines, or of the United 
States Army in the Philippines, who were taken prisoners of 
war at anytime during the occupation by Article 16 of the 
Peace Treaty with Japan.  He also submitted another letter 
dated in April 1961 from the Philippine National Red Cross 
notifying him that he had been approved for monetary 
compensation in a specified amount as a living POW of World 
War II.  

The veteran testified in July 2007 as to his capture and 
release as a POW.  

The term former prisoner of war for VA purposes means a 
person who, while serving in the active military, naval, or 
air service, was forcibly detained or interned in line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a POW during a period of war unless a reasonable basis 
exists for questioning it.  38 C.F.R. § 3.1(y)(1).  However, 
VA is not required to follow the service department's 
findings that the veteran was not a POW.  Manibog v. Brown, 8 
Vet. App. 465 (1996); VAOPGCPREC 14-94. 59 Fed. Reg. 54673 
(1994).

The regulation relating to diseases specific to former 
prisoners of war provides that: 

(1) If a veteran is a former prisoner of 
war, the following diseases shall be 
service connected if manifest to a degree 
of disability of 10 percent or more at 
any time after discharge or release from 
active military, naval, or air service 
even though there is no record of such 
disease during service, provided the 
rebuttable presumption provisions of § 
3.307 are also satisfied.  Psychosis.  
Any of the anxiety states.  Dysthymic 
disorder (or depressive neurosis).  
Organic residuals of frostbite, if it is 
determined that the veteran was interned 
in climatic conditions consistent with 
the occurrence of frostbite.  Post-
traumatic osteoarthritis.  
Atherosclerotic heart disease or 
hypertensive vascular disease (including 
hypertensive heart disease) and their 
complications (including myocardial 
infarction, congestive heart failure, 
arrhythmia).  Stroke and its 
complications.

(2) If the veteran: (i) Is a former 
prisoner of war and; (ii) Was interned or 
detained for not less than 30 days, the 
following diseases shall be service 
connected if manifest to a degree of 10 
percent or more at any time after 
discharge or release from active 
military, naval, or air service even 
though there is no record of such disease 
during service, provided the rebuttable 
presumption provisions of § 3.307 are 
also satisfied.  Avitaminosis.  Beriberi 
(including beriberi heart disease). 
Chronic dysentery.  Helminthiasis.  
Malnutrition (including optic atrophy 
associated with malnutrition).  Pellagra.  
Any other nutritional deficiency.  
Irritable bowel syndrome.  Peptic ulcer 
disease.  Peripheral neuropathy except 
where directly related to infectious 
causes.  Cirrhosis of the liver.

38 C.F.R. § 3.309 (c) (2007); 38 U.S.C. 1112(b); 69 Fed. Reg. 
60,090 (2004).

The service department has specifically determined that the 
veteran had no POW status as there was insufficient evidence 
of the claimed POW status.  With regard to Philippine 
service, service department certifications document various 
forms of service.  38 C.F.R. §§ 3.40, 3.41.  Generally, a 
service department determination as to an individual's 
service shall be binding upon VA unless a reasonable basis 
exists for questioning it.  Manibog v. Brown, 8 Vet. App. 465 
(1996); Young v. Brown, 4 Vet. App. 106 (1993); Duro v. 
Derwinski, 2 Vet. App. 530 (1992).   

A Certification of Military Service from the service 
department shows that the service department did not 
recognize the alleged incarceration by the Japanese from 
April 15, 1943, to January 5, 1944.  The certification show 
that the veteran was in a no casualty status for that period.  
The service department stated that the data was compiled from 
the best evidence available in the files of their office and 
was considered to be factually accurate in the absence of 
evidence to the contrary.   

The record establishes that one individual identified by the 
veteran as having been captured and interned with him was in 
fact a POW, but not during the time of the veteran's alleged 
incarceration.  The fact that the service department found 
that this individual was a POW does not compel a conclusion 
that the veteran was also held as a POW.  The Board 
emphasizes that a determination by the service department in 
this case indicates that the veteran was not a POW.

Although the veteran reported that he suffered a gunshot 
wound at the back during capture by the Japanese, the 
evidence of record shows that the veteran suffered a gunshot 
wound to the back on April 6, 1945, well after the time of 
his alleged incarceration.

The service department has determined that veteran was not in 
a POW status during the periods he was in the military.  The 
Philippine documents submitted by the veteran do not provide 
a reasonable basis upon which to question the findings 
certified by the appropriate service department.  The Board 
acknowledges that the Philippine documents the veteran 
submitted report that he had POW status from April 15, 1943, 
to January 5, 1944, or that he had been a POW.  Nevertheless, 
those determinations are not binding upon the Board or VA.  
In addition, the affidavit indicating that another serviceman 
and the veteran were in the POW camp at the same time is of 
little probative value as the certified dates for POW status 
for that individual and the claimed dates for POW status by 
the veteran do not overlap.  Therefore, the Board finds that 
the probative value of that evidence supporting the veteran's 
claim is simply overcome by the service department 
determination against. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim for recognition of POW status for 
VA purposes, and that claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to recognition of the veteran as a former POW for 
Department of Veterans Affairs purposes is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


